Citation Nr: 1758487	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  10-11 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1972 to February 1975.  

These matters come before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of the proceeding is associated with the claims file.  

In July 2012, the Board reopened the Veteran's claim for service connection and remanded the instant claims for development.  The claims were also remanded for development in May 2016.  

A VHA medical opinion was subsequently obtained in August 2017.  The Veteran was afforded a copy of the VHA opinion, and in September 2017, he submitted a written response indicating that he had no further argument or evidence to submit and that he wished for the Board to proceed with the adjudication of his appeal.  As such, the Board may proceed to adjudicate the Veteran's claim.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's left ear hearing loss was initially manifested during, or is otherwise etiologically related to, his active military service.  

2.  For the entire period on appeal, audiometric examinations correspond to a level no greater than a level V hearing loss for the right ear, and the Veteran's non-service connected left ear hearing loss corresponds to a level I hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).  

2.  The criteria for a compensable rating for right ear hearing loss are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic Code 6100 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Compliance and the Veterans Claims Assistance Act of 2000 (VCAA)

As noted above, the Board remanded the Veteran's claims for development in July 2012 and May 2016.  The Board has reviewed the claims file and finds that there has been substantial compliance with its prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand.)  

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in January 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran was afforded VA audio examinations in August 2009, December 2009, February 2010, August 2012, and June 2016.  In addition, a VHA medical opinion was obtained in August 2017.  In a November 2017 brief, the Veteran's representative maintained that with respect to the claim for service connection, VA failed its duty to assist, as it did not provide an adequate medical opinion that could be justifiably relied upon to evaluate the Veteran's left ear hearing loss disability.  It appears that the Veteran's representative's contention is based on the fact that the Veteran's service treatment records (STRs) provide evidence of in-service left ear hearing loss, and his August 2012 VA examination report indicates a left ear hearing loss disability.  In addition, the Veteran's representative noted that the August 2017 VHA examiner did not acknowledge that the hearing tests administered at the time of the Veteran's entrance and separation from service did not employ the Maryland CNC test.  

The Board has considered the Veteran's representative's contention but finds that the VHA opinion, particularly when considered along with the VA examination reports of record, provides an adequate medical opinion from which it can adjudicate the Veteran's claim.  As will be detailed below, the VHA examiner addressed the Veteran's current disability and in-service findings of left ear hearing loss.  However, based on a review of the entire claims file and the examiner's expertise as an audiologist, she maintained that the in-service findings of left ear hearing loss were not significant, highly variable, and non-indicative of a permanent hearing threshold shift.  As such, when considered along with other evidence of record, to include the length of time between the separation from service and the onset of a left ear hearing loss disability for VA purposes, the examiner opined that the Veteran's disability was less likely than not related to in-service noise exposure or to in-service findings of hearing loss.  In light of this background and the examiner's rationale, her opinion is adequate, and the record contains sufficient medical evidence to decide the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  The fact that the examiner did not acknowledge that entrance and separation hearing tests failed to employ the Maryland CNC test does not raise doubt concerning the her opinion, as she considered the entire claims file, to include in-service audiometric findings, and addressed pertinent findings.  As such, an additional medical opinion is neither warranted nor required.  

The Veteran has not raised, nor does the record otherwise suggest, any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the Scott to duty to assist argument).  

II.  Service Connection

	Legal Criteria

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if such diseases are shown to be manifest to a compensable degree within one year of separation from active service.  See 38 U.S.C. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

For the purpose of applying the laws administered by VA, impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Even if audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may still establish service connection for a current disability due to impaired hearing by submitting evidence that the disability is causally related to service.  See Hensley, 5 Vet. App. at 160 (noting that if evidence sufficiently demonstrates a medical relationship between in-service exposure to loud noise and a current disability, it would follow that the veteran incurred an injury in service).  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469.

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background

The Veteran is seeking service connection for a left ear hearing loss disability.  In a January 2009 statement, and at his March 2012 hearing, the Veteran noted that his MOS was light weapons infantry and that he was exposed to a range of hazardous noise, often without the aid of hearing protection.  Based on representations made in his March 2010 VA Form 9 and during his March 2012 hearing, the Veteran stressed that in-service audiometric testing performed in April 1973 showed recognizable hearing loss.  The Veteran also maintained that although there was no indication of left ear hearing loss upon separation from service, this is because he had been given a physical profile that restricted exposure to loud noises.  

Audiometric testing performed during the Veteran's January 1972 entrance examination shows that the Veteran's left ear hearing was within normal limits, as pure tone thresholds, in decibels, were 10 at the 500 Hertz frequency, 0 at the 1000 and 3000 Hertz frequencies, and 5 at the 2000 and 4000 Hertz frequencies.  See 38 C.F.R. § 3.385.  

Beginning in April 1973, STRs show complaints of decreased hearing in both ears.  The Veteran underwent audiometric testing in April 1973, which shows that his left ear pure tone thresholds were 30 decibels at the 500 Hertz frequency, 25 decibels at the 1000 Hertz frequency, and 40 decibels at both the 2000 and 4000 Hertz frequencies.  An ear, nose, and throat (ENT) consult report dated later in April 1973 notes that an initial pure tone air-conduction audiogram demonstrated a mild, flat hearing loss in both ears with a 4000 Hertz dip in the right ear.  Speech reception thresholds were then obtained at levels significantly more sensitive than corresponding pure tone averages.  A repeat pure tone threshold test was accomplished, which indicated normal thresholds at both ears, except at the 4000 Hertz frequency in the right ear, where there was a mild high-frequency hearing loss.  The impression was EPTS unilateral high-frequency hearing loss of the right ear with possible worsening secondary to noise exposure.  The Veteran was given a temporary H2 profile for 90 days.  

The Veteran's hearing loss was evaluated again in August 1973.  Audiometric testing showed mild bilateral sensorineural hearing loss.  His left ear pure tone thresholds were 35 decibels at the 500, 1000, and 2000 Hertz frequencies, and 40 decibels at the 4000 Hertz frequency.  His left ear Maryland CNC speech recognition score was 84.  The Veteran did not qualify for a permanent profile.  

The Veteran's January 1975 separation report of medical examination shows that his left ear pure tone thresholds were 20 decibels at the 500 Hertz frequency, 15 decibels at the 1000 and 2000 Hertz frequencies, and 10 decibels at the 3000 and 4000 Hertz frequencies.  The summary of defects and diagnoses included slight high-frequency hearing loss in the right ear.  

Following service, no hearing loss was noted in an October 1975 VA examination report.  A December 1998 VA treatment record shows that although the Veteran reported some difficulty hearing, audiometric testing revealed left ear hearing within normal limits, and a left ear Maryland CNC speech recognition score of 96.  

The Veteran was afforded a VA examination in August 2009.  The examiner noted the Veteran's in-service noise exposure and the fact that hearing protection was not always worn.  In addition to in-service noise exposure, there was occupational noise exposure from work as an iron worker and recreational noise exposure from target shooting, but hearing protection was mandatory in both contexts, and the Veteran maintained that he always complied.  

Audiometric testing was performed, and the Veteran's left ear pure tone thresholds, in decibels, were 20 at the 500, 1000, and 3000 Hertz frequencies; 25 at the 2000 Hertz frequency; and 30 at the 4000 Hertz frequency.  The Veteran's left ear Maryland CNC speech recognition score was 96 and was deemed reliable.  Otoscopy and left ear tympanogram were normal.  The Veteran's left ear hearing was normal by VA standards.  See 38 C.F.R. § 3.385.  

The Veteran was afforded another VA examination in December 2009.  Based on audiometric testing, the Veteran's left ear pure tone thresholds, in decibels, were 30 at the 500, 1000, and 2000 Hertz frequencies; 25 at the 3000 Hertz frequency; and 35 at the 4000 Hertz frequency.  His left ear Maryland CNC speech recognition score was 60.  Middle ear measures included normal "Type A" tympanograms, and left ear acoustic reflexes were elevated to absent for the left ear at all frequencies.  Although the examiner provided that the Veteran had normal left ear hearing sensitivity, based on these audiometric findings, the Veteran met the criteria for a left ear hearing loss disability under VA standards.  See 38 C.F.R. § 3.385.  

The Veteran presented for a VA examination in February 2010.  Based on audiometric testing, the Veteran's left ear pure tone thresholds, in decibels, were 10 at the 500 Hertz frequency; 15 at the 1000, 2000, and 3000 Hertz frequencies; and 20 at the 4000 Hertz frequency.  The Veteran's left ear Maryland CNC speech recognition score was 96 and noted to be both "excellent" and valid.  The Veteran's left ear hearing was deemed clinically normal for VA purposes.  

The Veteran was afforded another VA examination in August 2012.  Based on audiometric testing, the Veteran's left ear pure tone thresholds, in decibels, were 30 at the 500, 1000, 2000, and 3000 Hertz frequencies; and 40 at the 4000 Hertz frequency.  The Veteran's left ear Maryland CNC speech recognition score was 40.  However, according to the examination report, the use of the speech recognition score was not appropriate for the Veteran.  The Veteran was given a diagnosis of sensorineural hearing loss in the frequency range of 500 to 4000 Hertz.  

The examiner opined that although the Veteran had a hearing loss disability for VA purposes, it was less likely than not related to his military service.  As noted by the examiner, audiograms following military service and previous to the August 2012 examination showed normal hearing thresholds for the left ear for VA purposes.  The Veteran's left ear hearing loss did not have its onset in service and could not be the result of disease or injury incurred during service.  According to the examiner, if the Veteran's left ear hearing loss were due to military noise exposure, there would be evidence of high frequency hearing loss prior to 2012, which is 37 years following the Veteran's military service.  

The Veteran was afforded an additional VA examination in June 2016.  Based on audiometric testing, the Veteran's left ear pure tone thresholds, in decibels, were 10 at the 500 and 2000 Hertz frequencies, 5 at the 1000 Hertz frequency, and 15 at the 3000 and 4000 Hertz frequencies.  The left ear Maryland CNC speech recognition score was 100, and use of the Maryland CNC speech recognition score was deemed appropriate.  Tympanometry showed normal left ear canal volume and TM compliance.  The Veteran was given a diagnosis of sensorineural hearing loss in the frequency range of 500 to 4000 Hertz.  However, his hearing loss was not at a level considered to be a disability to VA purposes.  

According to the examiner, there was no permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hertz for the left ear, and any hearing loss was less likely than not caused by, or otherwise the result of, the Veteran's military service.  The examiner explained that the Veteran's hearing was within normal limits by pure tone audiometry when he separated from the military and that there was also no organic change in his hearing sensitivity during his military service.  The examiner also noted that the Veteran's left ear hearing sensitivity was within normal limits during an examination in 1998, which was twenty-three years after the Veteran's separation from service.  The examiner noted the Veteran's pure tone audiometry, speech reception threshold, and speech recognition scores were all initially invalid, as the test results contained a non-organic overlay.  According to the examiner, this has occurred on the Veteran's previous VA audio examinations and in the military as well.  After being re-instructed, the results reached valid levels.  

A VHA medical opinion was obtained in August 2017, and the examiner opined that the Veteran's claimed left ear hearing loss disability was less likely than not due to in-service noise exposure or in-service findings of hearing loss.  As detailed by the examiner, the Veteran entered service in 1972, and the hearing test for his entrance physical did not show any hearing loss to be present.  The Veteran separated from service in 1975, and his exit hearing test did not exhibit any significant threshold shift when compared to the entrance test.  According to the examiner, if evaluation of the entrance and exit hearing examinations did not exhibit any significant threshold shift, then there was no evidence of injury to the Veteran's hearing caused by in-service noise exposure, regardless of variable test results noted during service.  The examiner detailed that the Veteran was tested many times during his active duty service and that the results were highly variable.  One test noted that "speech reception thresholds were obtained at levels that were significantly more sensitive than the corresponding pure tone averages," which called into question the validity of the test results.  Moreover, there was no disability noted at separation.  Subsequent testing from 1975 to 2012 continued to indicate no left ear hearing loss disability.  

With respect to in-service findings of left ear hearing loss documented in the Veteran's STRs, the examiner opined that they were neither significant nor relevant to the Veteran's current medical condition.  As explained by the examiner, the in-service hearing test results from 1973 were highly variable and did not reflect any permanent hearing threshold shift.  At the time of separation, the Veteran's hearing was within normal range.  Additionally, even after separation, there was no hearing loss recorded until 2012, which further indicated no permanent hearing shift in service that would support a finding of an in-service noise injury.  

	Legal Analysis

Based on the Veteran's pure tone threshold levels documented in the December 2009 and August 2012 VA examination reports, when affording the Veteran the benefit of the doubt, the record indicates a left ear hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385; see also Shedden, 381 F.3d at 1167.  

As noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if such diseases are shown to be manifest to a degree of 10 percent or more within 1 year after separation from active service.  See 38 U.S.C. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  The Veteran's hearing was within normal limits at his separation examination, and the earliest clinical evidence of record showing sensorineural hearing loss disability is in 2009, over thirty years after his separation from service.  Thus, presumptive service connection for a chronic disease is not warranted, as the record does not show evidence of sensorineural hearing loss manifesting within one year of the Veteran's separation from active service.  

As noted in the Board's July 2012 decision, excessive noise exposure during the Veteran's active military service is conceded.  Thus, for the purposes of establishing service connection on a direct basis, the first two Shedden elements, a current disability and an in-service injury, are met.  See Shedden, 381 F.3d at 1167.  However, when considering the pertinent evidence in light of the above-noted legal authority, the preponderance of the evidence is against a finding that the Veteran's left ear hearing loss disability was caused by, or is otherwise etiologically related to, his active military service.  

Although the Veteran has maintained his left ear hearing loss disability is the result of in-service exposure to acoustic trauma, this assertion is inconsistent with other, more probative evidence of record.  In this regard, the Board finds that the August 2017 VHA medical opinion, particularly when considered along with the August 2012 and June 2016 VA examination reports, offers the strongest and most persuasive evidence regarding the etiology of the Veteran's left ear hearing loss disability.  

As highlighted by the June 2016 and August 2017 examiners, pure tone audiometry shows that the Veteran's hearing was within normal limits when he separated from military service.  The August 2017 examiner acknowledged that the Veteran's STRs included findings of left ear hearing loss but opined that they were neither significant nor relevant to the Veteran's current medical condition.  Specifically, they did not reflect any permanent threshold shift, and in-service hearing test results from 1973 were highly variable.  The examiner stressed that the validity of least one test showing mild, flat hearing loss in the left ear was called into question, as speech reception thresholds were subsequently obtained that showed levels significantly more sensitive than corresponding pure tone averages.  Consistent with the August 2017 examiner's opinion, the April 1973 ENT consult reveals that upon repeated pure tone testing, the Veteran's left ear exhibited normal hearing thresholds.  Based on the August 2017 examiner's opinion, the Veteran's separation hearing test did not exhibit any significant threshold shift when compared to his entrance test.  Crucially, if evaluation of the entrance and separation examinations did not exhibit any significant threshold shift, then there is no evidence of injury to the Veteran's hearing caused by in-service noise exposure, regardless of whether there were variable test results noted during service.  

Moreover, evidence of a prolonged period between discharge from active service and the medical documentation of a claimed disability may be considered as evidence against a claim of entitlement to service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The August 2012, June 2016, and August 2017 examiners stressed that between the Veteran's separation from service and his August 2012 VA examination, audiological testing showed normal left ear hearing thresholds for VA purposes.  While the Board acknowledges that the December 2009 audiological findings met the criteria for a left ear hearing loss disability, this does not call into question the probative value of the examiners' opinions because the record still establishes that there is no indication of a left ear hearing loss disability for over thirty years following the Veteran's separation from service.  Significantly, the Veteran's left ear hearing sensitivity was within normal limits in October 1975, and again in December 1998, which is over twenty years after the his separation from service.  Based on the August 2012, June 2016, and August 2017 examiners' opinions, if the Veteran's left ear hearing loss disability was caused by military noise exposure or was otherwise incurred during service, there would be evidence of high frequency hearing loss prior to 2009, which is nearly thirty-five years after than the Veteran's separation from active military service.  

The examiners' opinions reflect consideration of pertinent audiological testing and medical history, the Veteran's in-service noise exposure, and the Veteran's contentions.  In light of this background, the examiners' medical expertise as audiologists, and the rationale that they provided, the Board finds their opinions to be thorough and highly probative.  See, e.g., Nieves-Rodriguez, 22 Vet. App. at 300-01.  Moreover, given that there is no competent evidence of record indicating otherwise, the most probative evidence of record weighs against a finding that the Veteran's left ear hearing loss disability is etiologically related to his active military service.  As such, service connection for the Veteran's disability is not warranted.  

In reaching this conclusion, the Board has considered the Veteran's lay assertions and notes that there is no indication that he has medical experience or training.  Therefore, as a lay witness, he is only competent to report on factors such as his medical history and observable symptomatology.  E.g., Layno, 6 Vet. App. at 469-70.  However, attributing a sensorineural hearing loss disability to military service is beyond the scope of lay observation, particularly when it is diagnosed over thirty years after separation from service.  Therefore, a determination as to the etiology of the Veteran's disability requires specialized training.  See Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469-70.  As such, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of his left ear hearing loss disability.  See 38 C.F.R. § 3.159(a)(1).  The Board also acknowledges that the Veteran is service-connected for right ear hearing loss based on his in-service noise exposure.  Nevertheless, for the reasons detailed above, the competent opinions of record weigh against a finding that the Veteran's left ear hearing loss disability is etiologically related to his active service, to include in-service noise exposure.  

In summary, the competent medical evidence of record weighs against a finding that a nexus exists between the Veteran's left ear hearing loss disability and his active military service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

III.  Increased Rating

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  E.g., Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

Throughout the course of the appeal, the Veteran's right ear hearing loss disability has been assigned a non-compensable rating pursuant to Diagnostic Code 6100.  Evaluations for defective hearing under Diagnostic Code 6100 are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VIa, VII.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeral designation, based on test results consisting of pure tone thresholds and Maryland CNC test speech discrimination scores.  Id.  Where hearing impairment is based only upon pure tone threshold average due to use of the speech discrimination test being inappropriate, Table VIa is used to determine the Roman numeral designation.  Id.  The Roman numeral designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

When there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned.  38 C.F.R. §§ 4.85, 4.86, Table VIa.  This alternative method for rating hearing loss disability may be applied if the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the pure tone threshold at 1000 Hertz is 30 or less, and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this provision.  Id.  

While the Veteran has been diagnosed with bilateral hearing loss that qualifies as disabling under VA standards pursuant to 38 C.F.R. § 3.385, only his right ear hearing loss is service connected.  If impaired hearing is service-connected in only one ear, to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman numeral designation of I for hearing impairment.  38 C.F.R. § 4.85(f).  

Ratings for hearing impairment under Diagnostic Code 6100 are derived by a mechanical application of the Rating Schedule to the Roman numeral designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

	Factual Background and Legal Analysis

The Veteran contends that he is entitled to a compensable rating for his right ear hearing loss disability.  As reflected from his March 2012 Board videoconference hearing testimony, the Veteran has difficulty hearing women's voices, as well as difficulty engaging in conversation where there is background noise.  In addition, the Veteran cannot hear crickets or certain birds.  The Veteran also indicated that on account of his hearing difficulty, he has had to stop certain activities at work and has posed threats to his safety, in addition to the safety of others.  He denied ever being removed from a position or line of work on account of his hearing.  

The Veteran was afforded a VA audio examination in August 2009.  Audiometric testing was performed, and right ear pure tone thresholds, in decibels, were 25 at the 1000 and 2000 Hertz frequencies; 55 at the 3000 Hertz frequency, and 75 at the 4000 Hertz frequency.  The average of right ear pure tone threshold findings at 1000, 2000, 3000, and 4000 Hertz frequencies was 45 decibels.  The right ear Maryland CNC speech recognition score was 96 percent, and final results were deemed reliable.  According to the examiner, the Veteran's disability would have significant effects on occupational activities, as he had difficulty hearing.  There were no effects on usual daily activities.  

As both pure tone thresholds and speech discrimination tests were performed on the Veteran's right ear, Table VI must be used to determine the Roman numeral designation for the Veteran's right ear.  See 38 C.F.R. § 4.85(a)-(b).  Applying the test results of the August 2009 audiometric testing to Table VI of the Rating Schedule results in a Roman numeral designation of level I for the right ear.  See 38 C.F.R. § 4.85, Table VI.  As the Veteran's left ear hearing loss is not service-connected, it is assigned a Roman numeral designation of I for hearing impairment.  See 38 C.F.R. § 4.85(f).  Applying these Roman numeral designations to Table VII, the result is a non-compensable rating for the Veteran's right ear hearing loss disability.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

At a December 2009 VA audio examination, the Veteran noted that his ongoing hearing loss affected his ability to hear women's voices and caused difficulty hearing when there was background noise.  Audiometric testing was performed, and the Veteran's right ear pure tone thresholds, in decibels, were 45 at the 1000 and 2000 Hertz frequencies; 70 at the 3000 Hertz frequency, and 85 at the 4000 Hertz frequency.  The average of the pure tone threshold findings at 1000, 2000, 3000, and 4000 Hertz frequencies was 61 decibels for the right ear.  The Veteran's right ear Maryland CNC speech recognition score was 72.  

Because both pure tone thresholds and speech discrimination tests were performed, Table VI must be used to determine the Roman numeral designation for the Veteran's right ear.  See 38 C.F.R. § 4.85(a)-(b).  Applying the test results of the December 2009 audiometric testing to Table VI of the Rating Schedule results in a Roman numeral designation of level V for the right ear.  See 38 C.F.R. § 4.85, Table VI.  The Veteran's non-service connected left ear hearing loss is assigned a Roman numeral designation of I for hearing impairment.  See 38 C.F.R. § 4.85(f).  Applying these Roman numeral designations to Table VII, the result is a non-compensable rating for the Veteran's right ear hearing loss disability.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The Veteran was afforded another VA examination in February 2010.  Based on audiometric testing, the Veteran's right ear pure tone thresholds, in decibels, were 20 at the 1000 Hertz frequency, 25 at the 2000 Hertz frequency, 55 at the 3000 Hertz frequency, and 75 at the 4000 Hertz frequency.  The average of the right ear pure tone threshold findings at 1000, 2000, 3000, and 4000 Hertz frequencies was 43.75 decibels.  His right ear Maryland CNC speech recognition score was 76 and considered valid.  According to the examiner, the Veteran's disability would have significant effects on occupational activities, as he had difficulty hearing.  

Table VI must be used to determine the Roman numeral designation for the Veteran's right ear because both pure tone thresholds and speech discrimination tests were performed.  See 38 C.F.R. § 4.85(a)-(b).  Applying the test results of the February 2010 audiometric testing to Table VI of the Rating Schedule results in a Roman numeral designation of level III for the right ear.  See 38 C.F.R. § 4.85, Table VI.  A Roman numeral designation of I for hearing impairment applies to the Veteran's non-service connected left ear hearing loss.  See 38 C.F.R. § 4.85(f).  Applying these Roman numeral designations to Table VII, the result is a non-compensable rating for the Veteran's right ear hearing loss disability.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The Veteran was afforded another VA examination in August 2012.  Based on audiometric testing, the Veteran's right ear pure tone thresholds, in decibels, were 45 at the 1000 and 2000 Hertz frequencies, 80 at the 3000 Hertz frequency, and 85 at the 4000 Hertz frequency.  The average of the pure tone threshold findings at 1000, 2000, 3000, and 4000 Hertz frequencies was 64 decibels for the right ear.  The Veteran's right ear Maryland CNC speech recognition score was 40.  According to the examination report, the use of the speech recognition score was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that rendered combined use of puretone average and speech discrimination scores inappropriate.  The examiner indicated that the Veteran's hearing loss would impact ordinary conditions of daily life, including his ability to work, based on the Veteran's report that he had significant trouble hearing amongst background noise and that he had difficulty hearing women's voices.  The examiner noted that the Veteran's hearing loss did not render him unemployable and that the Veteran was not using his VA-issued right ear hearing aid.  

As the examiner certified that the Maryland CNC speech discrimination was not appropriate for the Veteran, Table VIa must be used to determine the Roman numeral designation for his right ear.  See 38 C.F.R. § 4.85(c).  Applying the test results of the August 2012 audiometric testing to Table VIa of the Rating Schedule results in a Roman numeral designation of level V for the right ear.  See 38 C.F.R. § 4.85, Table VIa.  The Veteran's non-service connected left ear hearing loss is assigned a Roman numeral designation of I for hearing impairment.  See 38 C.F.R. § 4.85(f).  Applying these Roman numeral designations to Table VII, the result is a non-compensable rating for the Veteran's right ear hearing loss disability.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

Another VA audio examination was conducted in June 2016.  Based on audiometric testing, the Veteran's right ear pure tone thresholds, in decibels, were 10 at the 1000 Hertz frequencies, 55 at the 2000 Hertz frequency, and 75 at the 3000 and 4000 Hertz frequencies.  The average of the pure tone threshold findings at 1000, 2000, 3000, and 4000 Hertz frequencies was 54 decibels for the right ear.  The Veteran's Maryland CNC speech recognition score was 84 for the right ear, and the examiner indicated that use of the speech recognition score was appropriate.  

As both pure tone thresholds and speech discrimination tests were performed, Table VI must be used to determine the Roman numeral designation for the Veteran's right ear.  See 38 C.F.R. § 4.85(a)-(b).  Applying the test results of the June 2016 audiometric testing to Table VI of the Rating Schedule results in a Roman numeral designation of level II for the right ear.  See 38 C.F.R. § 4.85, Table VI.  A Roman numeral designation of I for hearing impairment applies to the Veteran's non-service connected left ear hearing loss.  See 38 C.F.R. § 4.85(f).  When applying these Roman numeral designations to Table VII, the Veteran's right ear hearing loss disability warrants a non-compensable rating.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

Given that none of the above-noted audiometric testing results show pure tone thresholds at each of the four specified frequencies of 55 decibels or more in the right ear, or pure tone threshold of 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment is not shown for the right ear at any time during the course of the appeal.  As such, the audiometric findings do not warrant consideration under 38 C.F.R. § 4.86.  

The Veteran's VA treatment records during the course of the appeal show treatment for right ear wax build-up in October 2010, April 2011, and January 2015.  

The Board notes that while the record reflects that the Veteran has reported headaches due to loud sounds, he is service-connected for noise-induced atypical headaches, and there is no indication in the record that he has raised any issues regarding the rating assigned.  As such, this matter will not be further discussed, and there is no basis for referral to the Agency of Original Jurisdiction.  

Given the above findings, the evidence of record does not support awarding a compensable rating for the Veteran's right ear hearing loss at any time during the course of the appeal.  Although the Veteran has indicated that the severity of his hearing loss disability exceeds the criteria associated with a non-compensable rating, the rating criteria for hearing loss requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  See Lendenmann, 3 Vet. App. at 349-50.  The non-compensable rating assigned is supported by the evidence of record, and there is no indication that the audiological examinations set forth above are inadequate.  In addition, the Veteran has not asserted, nor does the record otherwise indicate, that there is any other potentially applicable diagnostic code that would warrant a compensable rating for his right ear hearing loss at any time during the pendency of the appeal.  

Finally, the Board has considered the Veteran's statements describing his right ear hearing loss disability, including his representations that he has difficulty hearing when there is background noise, that he has trouble hearing women's voices, and that he cannot hear crickets or certain birds.  The Veteran is certainly competent to describe his observations, and the Board does not doubt that his hearing loss affects his daily and occupational functioning.  See Layno, 6 Vet. App. at 469.  In this case, however, the Board finds that the objective medical evidence and findings by the VA examiners are more persuasive.  As indicated above, the objective medical findings do not support an award of a compensable rating for the Veteran's right ear hearing loss at any time during the pendency of the appeal.  See 38 C.F.R. § 4.85, Tables VI, VIa, VII, Diagnostic Code 6100; Lendenmann, 3 Vet. App. at 349-50.  

In summary, the preponderance of the evidence is against assigning a compensable rating for the Veteran's right ear hearing loss disability at any time during the appeal period.  As such, the Veteran's claim must be denied.  

	Other Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical.  See id.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  See id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with established criteria.  

If the criteria reasonably describe a claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is therefore adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably contemplate the Veteran's right ear hearing loss disability level and symptomatology.  The Veteran's right ear hearing loss disability is manifested by difficulty hearing, and a non-compensable rating assigned under Diagnostic Code 6100 contemplates this impairment.  The record does not indicate that the Veteran's case presents an exceptional or unusual disability picture sufficient to warrant extraschedular consideration.  To the extent that the Veteran maintains that his hearing loss disability has resulted in a marked interference with employment, the evidence of record weighs against such a finding.  Although the Veteran testified that he has had to stop certain unspecified activities at work and that he has had concerns about his and others' safety due to his hearing deficiency, he also stated that he had never been removed from a position or line of work on account of his hearing.  Moreover, there is no indication of factors such as significant absences from work on account of the Veteran's right ear hearing loss disability.  There is also no indication of factors such as necessitated periods of hospitalization.  As such, the Board finds that the disability picture is reasonably contemplated by the assigned schedular ratings, and referral for extraschedular consideration is not warranted or required under 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to service connection for left ear hearing loss is denied.  

Entitlement to a compensable rating for right ear hearing loss is denied.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


